DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1-19.	(Cancelled)
20.	(Currently Amended)	A computer-implemented method comprising:
receiving purchase data comprising past data of purchases by a plurality of electronic accounts;		
selecting accounts of the plurality of electronic accounts that contain attrition elements determined to predict likelihood of attrition in the near future;
assigning an attrition score to the accounts selected for containing the attrition elements;
selecting accounts of the plurality of electronic accounts  that contain transaction reduction elements that predict likelihood of transaction reductions in the near future;
assigning a transaction reduction score to the accounts selected for containing the transaction reduction elements;
providing a user interface configured for selecting a transaction value threshold, an attrition score threshold, and a transaction reduction score threshold, the user interface being 
determining high risk accounts having a value of transactions over the transaction value threshold, attrition scores above the attrition score threshold, and transaction reduction scores above the transaction reduction score threshold.
21.	(Previously Presented)	The method of claim 20 further comprising:
separating the one or more accounts by spend amount into a plurality of spend levels based on spend;
separating the one or more accounts by transaction reduction score into a plurality of reduction levels;
separating the one or more accounts by attrition score into a plurality of attrition levels; and
for each spend level, creating a matrix with plurality attrition on a first axis, plurality of reductions levels on a second axis and spend levels on a third axis. 
22.	(Previously Presented)	The method of claim 20 further comprising, in response to an account being determined as being high risk, selecting a message to be communicated to the high risk accounts.
23.	(Previously Presented)  The method of claim 22, wherein the message comprises an enticement to use the electronic account.
24.	(Previously Presented)	The method of claim 23, wherein the enticement comprises at least one enticement selected from a group comprising: a higher credit limit, bonus rebates, higher percentage cash back, lower interest rates.

26	(Previously Presented)	The method of claim 25, wherein the attrition learning algorithm reviews a plurality of elements during a study period of n month intervals wherein the elements comprise at least one element selected from a group comprising:
total present value in month n of the study period;
percent of change in transactions for month n of study period over a last month of previous time period;
percent of change in transaction for month n over the first month during study period;
month-over-month change in everyday present value for month n over month 1 during the study period;
total online present value for a second quarter of the study period;
percent of change in recurring present value for month n-2 of study period over month n-2 of previous study period;
total number of decline during the study window;
month-over-month change in present value month n in the study period over month n of prior n months period;
total monthly charge count during the study period;
month-over-month change in transaction month n in the study period over month n of the prior n months period;
percent of change in transaction first month of study period over month n of previous n months; and

27.	(Previously Presented)	The method of claim 26, wherein action is taken within two time periods of the study period.
28.	(Previously Presented)	The method of claim 25, wherein the attrition learning algorithm uses a Treenet based learning algorithm.
29.	(Previously Presented)	The method of claim 20 further comprising executing a transaction reduction learning algorithm on the purchase data to determine the transaction reduction elements.
30.	(Previously Presented)	The method of claim 28, wherein the learning algorithm to determine transaction reduction elements is based on:
change in everyday transaction on in second quarter vs first quarter during the study period;
percent change in transaction 2 quarter vs 1st quarter during the study period;
month over month change in transaction for month 6 of the study period;
month over month change in everyday transaction for month 6 of the study period;
month over month change in everyday transaction for month 5 of the study period;
number of decline during the study period; and
month over month change in online transaction for month 5 during the study period.
31.	(Previously Presented)	The method of claim 20, wherein the purchase data is merchant specific.

receiving purchase data from a transaction server, the purchase data comprising past data of purchases by a plurality of electronic accounts;
selecting accounts of the plurality of electronic accounts that contain transaction reduction elements that predict likelihood of transaction reductions in the near future;
assigning a transaction reduction score to the accounts selected for containing the transaction reduction elements;
providing a user interface configured for selecting a transaction value threshold and a transaction reduction score threshold, the user interface being configured to provide a graphical representation of one or more accounts meeting the selected thresholds;
determining high value accounts having a value of transactions over the transaction value threshold; and
determining high risk accounts from the high value accounts wherein the high risk accounts have a value of transactions over the transaction value threshold and transaction reduction scores above the transaction reduction score threshold.
33.	(Previously Presented)  The method of claim 32 further comprising: 
separating the one or more accounts by spend amount into a plurality of spend levels based on spend;
separating the one or more accounts by transaction reduction score into a plurality of reduction levels; and
for each spend level, create a matrix with plurality reductions on a first axis and spend levels on a second axis. 

35.	(Previously Presented)	The method of claim 34, wherein the message comprises an enticement to use the electronic account.
36.	(Previously Presented)	The method of claim 35, wherein the enticement comprises at least one enticement selected from a group comprising: a higher credit limit, bonus rebates, higher percentage cash back, lower interest rates.
37.	(Previously Presented)	The method of claim 32 further comprising executing a transaction reduction learning algorithm on the purchase data to determine the transaction reduction elements.
38.	(Previously Presented)	The method of claim 37, wherein the learning algorithm to determine transaction reduction elements is based on:
change in everyday transaction on in second quarter vs first quarter during the study period;
percent change in transaction 2 quarter vs 1st quarter during the study period;
month over month change in transaction for month 6 of the study period;
month over month change in everyday transaction for month 6 of the study period;
month over month change in everyday transaction for month 5 of the study period;
number of decline during the study period; and
month over month change in online transaction for month 5 during the study period.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
Falkenborg et al. (U.S. 20110313900 A1, hereinafter Falkenborg) is the closest prior art of the record. Although Falkenborg disclose the concept (¶¶196-198) of generating a attrition score based on the payment device (e.g.; credit or debit) transaction data, wherein the attrition score or indicia represents the likelihood of a consumer reducing or discontinuing the use of the payment device, Falkenborg does not disclose the concept of claim 20 “providing a user interface configured for selecting a transaction value threshold, an attrition score threshold, and a transaction reduction score threshold, the user interface being configured to provide a three-dimensional graphical representation of one or more accounts meeting the selected thresholds; and” and claim 32 “providing a user interface configured for selecting a transaction value threshold and a transaction reduction score threshold, the user interface being configured to provide a graphical representation of one or more accounts meeting the selected thresholds;”; andynicholas.com does not cure the deficiency because although andynicholas.com discloses on page 2 - a 3x3 matrix that the first line of the matrix represents the X axis, the second line the Y axis, and the final line the Z axis, it fails to disclose the limitations above. Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 20 and 32. The 
	Regarding the previously made nonstatutory double patent rejection, Applicant’s Terminal Disclaimer submitted on 02/11/2021 was received. Therefore, the previously made nonstatutory double patent rejection is withdrawn.
	Regarding the previously made rejection 101, the claims are considered patent-eligible because integrates the abstract idea into a practical application. Specifically, the recited user interface that is provided to select transaction value threshold, an attrition score threshold, and a transaction reduction score threshold, and to provide a three-dimensional graphical representation / graphical representation of a number of accounts meeting each threshold in order to allow issuers of electronic accounts to have the flexibility to adjust the thresholds while study past transactions with different thresholds scenario to identify when people are most likely to stop using electronic payment device, and when people are slowly refrain from using electronic payment devices, see specification para. 17-18, 69, figure 5. For at least those reasons, the Examiner’s rejection under 35 USC § 101 is withdrawn.
	Accordingly, dependent claim(s) 21-31 and 33-39 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 20-39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627